Citation Nr: 9935902	
Decision Date: 12/27/99    Archive Date: 12/30/99

DOCKET NO.  97-00 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to an evaluation in excess of 30 percent for the 
service-connected scar of the right palm with ulnar 
neuropathy on an extraschedular basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to March 
1953.

This appeal arose from a November 1996 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA), 
Regional Office (RO), which continued the 10 percent 
evaluation assigned to the service-connected scar of the 
right palm with ulnar neuropathy.  The veteran testified at a 
personal hearing in April 1997.  In August 1997, the 
evaluation assigned to his disability was increased to 30 
percent effective May 16, 1996.  In March 1999, the Board of 
Veterans' Appeals (Board) issued a decision which confirmed 
the schedular 30 percent evaluation assigned to this 
disorder; the case was then remanded so that the veteran 
could submit information concerning the impact of his 
service-connected scar of the right palm with ulnar 
neuropathy on his employment so that entitlement to an 
extraschedular evaluation could be considered.  A decision 
was rendered in June 1999, which continued the 30 percent 
evaluation.

The record raised the issue of whether the veteran is 
entitled to special monthly compensation under 38 C.F.R. 
§ 3.350(a)(2), based on loss of use of the right hand.  This 
issue was referred to the RO for appropriate in the Board's 
March 1999 decision.  However, no such action was taken.  
Therefore, this issue is once again being referred to the RO 
for all appropriate action.


FINDING OF FACT

The veteran's service-connected scar of the right palm with 
ulnar neuropathy has not caused marked interference with 
employment nor resulted in frequent periods of 
hospitalization.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
the service-connected scar of the right palm with ulnar 
neuropathy on an extraschedular basis have not been met.  
38 U.S.C.A. §  5107(a) (West 1991); 38 C.F.R. § 3.321(b)(1) 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

According to 38 C.F.R. § 3.321(b)(1) (1999), ratings are to 
be based as far as practicable upon the average impairment of 
earning capacity.  However, in those exceptional cases where 
the schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is:  A finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

The veteran has alleged that because of right hand disorder, 
his hours at work have been reduced from 40 to 30 hours per 
week.  He indicated that his supervisor had refused to let 
him work more than 30 hours because he could not handle it.  
See Hearing testimony, April 1997, pp. 2-3.  

In March 1999, the case was remanded by the Board so that the 
veteran could provide documentation as to the impact that his 
service-connected right hand disability has had upon his 
employment.  This documentation could include employment 
records or other evidence that would tend to show that his 
disorder had caused marked interference with his employment.  
The RO sent a letter to the veteran in April 1999 requesting 
this information.  He failed to respond.  Therefore, there is 
no objective evidence that the service-connected scar of the 
right palm with ulnar neuropathy has caused marked 
interference with his employment.

Moreover, there is no suggestion that this disorder has 
resulted in frequent periods of hospitalization.  In fact, 
the only record of hospitalization was dated January 1997; he 
had been admitted after complaining of shortness of breath 
and swelling of the lower extremities.  He was diagnosed with 
malignant hypertension and congestive heart failure.  He made 
no reference to his right hand during this period of 
hospitalization.

In conclusion, it is found that, because the veteran has not 
demonstrated that the application of the regular schedular 
standards would be impractical, the preponderance of the 
evidence is against his claim for entitlement to an 
evaluation in excess of 30 percent for the service-connected 
scar of the right palm with ulnar neuropathy on an 
extraschedular basis.


ORDER

An evaluation in excess of 30 percent for the service-
connected scar of the right palm with ulnar neuropathy on an 
extraschedular basis is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

